             Case 6:19-bk-03065-KSJ         Doc 9    Filed 05/30/19     Page 1 of 4


                        UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


IN RE:                                                      CASE NO.: 6:19-bk-03065-KSJ
JESSE L. PITTMAN, II
and STEPHAINIE A. PITTMAN                                   CHAPTER: 7

      DEBTOR(S).
______________________________/

              MOTION FOR IN REM RELIEF FROM AUTOMATIC STAY


            NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING
PURSUANT TO LOCAL RULE 2002-4, THE COURT WILL CONSIDER THE RELIEF
REQUESTED IN THIS PAPER WITHOUT FURTHER NOTICE OR HEARING
UNLESS A PARTY IN INTEREST FILES A RESPONSE WITHIN TWENTY ONE (21)
DAYS FROM THE DATE SET FORTH ON THE ATTACHED PROOF OF SERVICE,
PLUS AN ADDITIONAL THREE (3) DAYS FOR SERVICE IF ANY PARTY WAS
SERVED BY U.S. MAIL.

IF YOU OBJECT TO THE RELIEF REQUESTED IN THIS PAPER, YOU MUST FILE
A RESPONSE WITH THE CLERK OF THE COURT AT GEORGE C. YOUNG
FEDERAL COURTHOUSE. 400 W. WASHINGTON STREET, SUITE 5100, ORLANDO
FLORIDA 32801, AND SERVE A COPY ON THE MOVANT’S ATTORNEY, JEFFREY
S. FRASER, ESQ., ALBERTELLI LAW, PO BOX 23028, TAMPA, FL 33623, AND ANY
OTHER APPROPRIATE PERSONS WITHIN THE TIME ALLOWED. IF YOU FILE
AND SERVE A RESPONSE WITH THE TIME PERMITTED, THE COURT WILL
EITHER SCHEDULE AND NOTIFY YOU OF A HEARING, OR CONSIDER THE
RESPONSE AND GRANT OR DENY THE RELIEF REQUESTED WITHOUT A
HEARING.

IF YOU DO NOT FILE A RESPONSE WITHIN THE TIME PERMITTED, THE COURT
WILL CONSIDER THAT YOU DO NOT OPPOSE THE RELIEF REQUESTED IN THE
PAPER, WILL PROCEED TO CONSIDER THE PAPER WITHOUT FURTHER
NOTICE OR HEARING, AND MAY GRANT THE RELIEF REQUESTED.

       COMES NOW, Nationstar Mortgage LLC d/b/a Mr. Cooper (“Movant”), by and
through its undersigned counsel, and moves for in rem relief from the automatic stay, pursuant to
11 USC §362(d). In support thereof, Movant states:
       1.      On May 7, 2019, the Debtor(s) (the term “Debtor” herein shall refer to both single
and joint debtors) filed for relief under Chapter 7 of the United States Bankruptcy Code.
              Case 6:19-bk-03065-KSJ              Doc 9   Filed 05/30/19      Page 2 of 4


        2.         Jurisdiction in this cause is granted to the Court, pursuant to 28 U.S.C. §1334, 11
U.S.C. §362 and all other applicable rules and statutes affecting the jurisdiction of the Court
generally.
        3.         On February 22, 2008; Jesse L. Pittman and Stephanie A. Pittman, executed and
delivered a promissory note to Bank of America. On or about the same day, Jesse L. Pittman
and Stephanie A. Pittman executed and delivered a mortgage securing payment of the note. True
and correct copies of the note, mortgage and assignment(s) are attached as Composite Exhibit
“A”.
        4.         The mortgage secures the following real property located in Lake County,
Florida, to wit:
       LOT 130 NOTTINGHAM AT LEGENDS, ACCORDING TO THE PLAT
       THEREOF AS RECORDED IN PALT BOOK 57, PAGES 5 THROUGH 9,
       INCLUSIVE , OF THE PUBLIC RECORDS OF LAKE COUNTY, FLORIDA.

       AKA: 1075 GLENRAVEN LANE, CLERMONT, FL 34711 (the “Subject Property”)

        5.         According to Debtor’s Schedule C, the property is claimed as exempt.
        6.         According to Debtor’s Statement of Intentions, Debtor intends to retain the
property.
        7.         Notwithstanding the Debtor’s intent; the Debtor is in default. As of May 10, 2019,
the Debtor is due for the March 1, 2019 payment and all subsequent payments. The principal
balance due, as of May 10, 2019, is $360,506.10. The Affidavit in Support of the Motion for
Relief from Stay is attached as Exhibit “B”.
        8.         The value of the collateral pursuant to Scheduled D is $300,930.00.
        9.         The value of the above collateral is insufficient to provide adequate protection to
Movant. It would be inequitable to permit the Debtor to retain the collateral, as there is no equity
in the collateral, and it is not necessary for an effective reorganization.
        10.        Furthermore, Movant is not receiving any payments from Debtor to protect
against the erosion of its collateral position.
        11.        If Movant is not permitted to enforce its security interest in the collateral or
provided with adequate protection, it will suffer irreparable injury, loss and damage.
        12.        Once the stay is terminated, Debtor will have minimal motivation to insure,
preserve, or protect the collateral. Therefore, Movant requests that the Court waive the 14-day
stay imposed by Fed. R. Bankr. P. 4001(a)(3).




                                                     2
             Case 6:19-bk-03065-KSJ           Doc 9    Filed 05/30/19      Page 3 of 4




       WHEREFORE, Nationstar Mortgage LLC d/b/a Mr. Cooper respectfully requests the
Court enter an order:
               a.       terminating the automatic stay, in rem;
               b.       permitting Movant to take any and all steps necessary to exercise any and
all rights it may have in the collateral described herein;
               c.       allowing Movant to gain possession of said collateral;
               d.       waiving the 14-day stay under Fed. R. Bankr. P. 4001(a)(3), and
               e.       granting such further relief as the Court deems just and appropriate.


                                                       Jeffrey S. Fraser, Esq.
                                                       Albertelli Law
                                                       Attorney for Secured Creditor
                                                       PO Box 23028
                                                       Tampa, FL 33623
                                                       Telephone: (813) 221-4743 ext. 2499
                                                       Facsimile: (813) 221-9171
                                                       Bkfl@albertellilaw.com
                                                       Alternate: jfraser@albertellilaw.com

                                                       By: /s/ Jeffrey S. Fraser, Esq.
                                                       Jeffrey S. Fraser, Esq.
                                                       Florida Bar No.: 85894




                                                  3
             Case 6:19-bk-03065-KSJ          Doc 9    Filed 05/30/19      Page 4 of 4




                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was provided via
electronic and/or Regular U.S. Mail to the parties listed on the attached service list, this 30th day
of May, 2019.
                                                      Jeffrey S. Fraser, Esq.
                                                      Albertelli Law
                                                      Attorney for Secured Creditor
                                                      PO Box 23028
                                                      Tampa, FL 33623
                                                      Telephone: (813) 221-4743 ext. 2499
                                                      Facsimile: (813) 221-9171
                                                      Bkfl@albertellilaw.com

                                                      By: /s/ Jeffrey S. Fraser, Esq.
                                                      Jeffrey S. Fraser, Esq.
                                                      Florida Bar No.: 85894

SERVICE LIST
Jesse L. Pittman, II
1075 Glenraven Lane
Clermont, FL 34711

Joint-Debtor
Stephanie A. Pittman
1075 Glenraven Lane
Clermont, FL 34711

K Wade Boyette, Jr.
Boyette Law Offices, P.A.
1635 East Highway 50
Suite 300
Clermont, FL 34711

Trustee
Dennis D Kennedy
P.O. Box 541848
Merrit Island, FL 32954

U.S. Trustee
United States Trustee - ORL7/13
George C Young Federal Building
400 West Washington Street, Suite 1100
Orlando, FL 32801




                                                 4
